Appeal from a judgment of the Supreme Court, Chautauqua County (Stephen W. Cass, A.J.), entered May 25, 2005 in a divorce action. The judgment, among other things, dissolved the marriage between plaintiff and defendant by reason of the cruel and inhuman treatment of plaintiff by defendant.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed without costs for reasons stated in decision at Supreme Court. Present—Pigott, Jr., P.J., Hurlbutt, Gorski, Green and Hayes, JJ.